﻿
Mr. President, I am immensely pleased to be able to participate in a United Nations session, whose stewardship rests in the able hands of such an illustrious son of Africa. The Bangladesh delegation shares the pride that our Nigerian colleagues must feel, as our two countries enjoy such close friendship. May I also felicitate the Bureau upon their election and wish them success in the discharge of their responsibilities. Rich tributes are due to your distinguished predecessor, Mr. Dante Caputo of Argentina, for the leadership he provided us during the last session.
I must commence my statement with some words of well-deserved praise for our Secretary-General, Mr. Javier Perez de Cuellar. His quiet but inspiring diplomacy, his patient endeavours, his courage and perseverance, have helped advance the cause of peace in our times. He has not only carved for himself a niche in our hearts, but has also reserved for himself a place in the pantheon of history.
There is much the United Nations system has achieved, though more remains to be done. None the less, in recent months, the credibility of our Organization has not only been enhanced but the confidence of the global community in its institutions has also taken firm root. Today there is widespread belief that the United Nations has the unique potential and capacity, not only to adjust and accommodate, but also to fashion a concerted response to the multidimensional contemporary problems through a co-operative approach and management.
Last year Bangladesh was devastated by the worst floods in living memory. This Assembly reacted quickly to offer timely succour to the stricken. To help raise resources for longer-term measures a special meeting on assistance to Bangladesh was convened here last year. Since then, vital remedial action has been initiated. A massive national effort was mobilized, under the direct supervision of President Hussain Muhammad Ershad, to rehabilitate and reconstruct the affected areas, and to readjust and revitalize their economy. A comprehensive flood- protection programme was formulated. Unparalleled international response, together with the courage and resilience of the people, helped avert the famine and epidemic and the negative growth that were predicted.
We are determined to do all that is possible nationally. However, there is now implicit recognition that disaster control involves co-operation beyond our borders, and resources beyond our modest means. Thus, sustained efforts have been launched bilaterally, regionally and internationally to supplement our national efforts. Special emphasis has been given to the preparation of studies for a durable solution. An international conference on floods in Bangladesh, convened by the World Bank, is scheduled to be held in December this year in London. We hope for your co-operation with a view to its success.
Many of Bangladesh's serious economic problems, severe development constraints and other formidable challenges, exacerbated by environmental degradation, are problems we share with others in a comparable milieu. The decade of the 19 80s has thus been a decade of serious disappointment, bordering on despair, for a majority of the developing countries. The gap between the developed and developing nations during this most turbulent period has increased. Although richer nations were able to pull out of a serious economic recession to enjoy the longest period of economic expansion since the Second World War, the crisis in a vast majority of the developing countries has continued unabated.
Countries in Latin America and Africa have thus remained deeply entrenched in a critical situation. The world's poorest, the least developed countries, continue to be mired in a serious development crisis. Growth in these countries has continued to be either sluggish or even negative. The proportion of "hard-core poor" in these countries has increased staggeringly. Underlying this precarious situation is the reality that all the important elements for sustained development of developing countries are stalling. Commodity prices, so important for these countries, still remain at an unacceptable low level. External indebtedness continues to take a heavy toll on their economies, and the flow of resources continues, paradoxically, to go from the poor of the developing South to the rich in the North.
The reality of interdependence makes these concerns the concern of every country. In Belgrade, earlier this month, President Hussain Muhammad Ershad had underscored, as an undeniable priority, the need for a global consensus on the approaches towards the solution of these problems. Only such a consensus can lead to a solution. This also requires the adoption and implementation of a comprehensive set of measures that address all aspects of the problems that stifle the development of the developing countries. Substantial opportunity exists during the coming months to spell out elements of such a consensus. I speak of the formulation of a development strategy for the fourth United Nations development decade, the forthcoming special session of the General Assembly on international economic co-operation, and the second United Nations conference on least developed countries, scheduled for 1990 in Paris. In those important events we should start from the fundamental premise that no unilateral solution to our problems is possible. The end to the crisis calls for a global dialogue and readiness to act decisively on a wide front.
Bangladesh, to improve the global economic climate, would call for concerted and urgent action on the following points:
First, there must be a substantial increase in concessionary financial flows to developing countries, particularly the least developed countries, and the flow of the world's surplus must be reversed to meet the need for investment in developing countries. Second, measures must be adopted and implemented to reduce and restructure the crushing debt burden. A growth-oriented debt strategy should be directed towards reduction in interest rates, lowering of interest payments, decisive and substantial reduction of debt obligation and outright cancellation of debt of the least developed countries. Third, ways and means must be found to improve the export-earning potential of developing countries through the expansion of markets, trade liberalization by means of fulfilment of the standstill and roll-back commitments undertaken in the Punta del Este Declaration, stabilization of export earnings, and linkage of debt repayment terms to commodity price and interest rate fluctuations. Fourth, the crucial link between trade, development, and debt must be recognized. Fifth, the developing countries must strengthen their efforts to step up the process of scientific and technological development and their consequent ability to adapt to and absorb new technologies. Sixth, we must concentrate on improving the condition of the least developed countries and on drawing them into the mainstream of the international development process. In that respect, the 1990 United Nations Conference on Least Developed Countries should adopt a comprehensive plan of action. Seventh, food security must be ensured, including emergency measures to expand food production in the least developed countries, ensuring adequate food reserves, access to food, and the creation of a nutrition, employment and health network for the most vulnerable groups. Finally, human-resource development must be harnessed and mobilized, especially through concentration on an effective basic-needs framework. This should include emphasis on the disadvantaged segments; women, children and the handicapped.
While greater co-operative and urgent action are demanded on the economic front, we can draw comfort from progress made on a number of political issues. These are taking place today on the matrix of a far more relaxed global political backdrop, owing largely to the commendable initiatives and efforts of the super-Powers - the United States and the Soviet Union - their leaders, Governments and peoples. This has created a congenial climate in which the United Nations system can address some specific problems. Guns have fallen silent in the Gulf region, and the bloodletting entailed in the eight years of fierce fratricidal war between Iran and Iraq has finally ended. Bangladesh is proud to be a part of the United Nations Iran-Iraq Military Observer Group which today is helping keep the peace. We hope that direct negotiations between the parties will succeed in achieving a comprehensive, just and honourable settlement as envisaged in Security Council resolution 598 (1987) .
In Afghanistan, the Soviet Union deserves to be praised for its commitment to the cause of peace, amply demonstrated by the withdrawal of its troops by 15 February this year. But the suffering of the Afghans has not ceased. Five million refugees, so generously hosted by Pakistan and Iran, have yet to return home. The people of Afghanistan has yet to exercise its inherent right to a system and Government of its choice. The United Nations co-ordinating role must be strengthened in the repatriation of the refugees, the reconstruction of the war-battered country, and the channelling of humanitarian assistance, and in the facilitating of a comprehensive, peaceful settlement in accordance with the Geneva Agreement.
In Cambodia, Viet Nam's offer to withdraw its troops by 30 September, the Jakarta Informal Meeting negotiations, the efforts of the United Nations Secretary-General and all the parties to the Paris Peace Conference have given rise to a hope for an imminent breakthrough. The recent set-back in Paris must not be allowed to reverse the process. Urgent new attempts need to be made to allow the people of Cambodia freely to determine its own future.
In Namibia, the dawn of freedom is about to break. Its independence has always been a priority item on the United Nations agenda. Bangladesh's total identity with and support for the struggle of the Namibian people have been unswerving. We have been an active participant in the Council for Namibia. As I speak, our soldiers and civilians are on the soil of Namibia as an integral part of the United Nations Transition Assistance Group. The leader of our military observer groups died in Namibia in a tragic accident in the performance of his duties. His supreme sacrifice will be vindicated when the yoke of suppression is lifted forever from Namibia. If need be, the United Nations must provide the Secretary-General with the total resources he requires to bring his efforts to fruition.
In divided Cyprus, we welcome the initiation of talks between the two communities without pre-conditions with a view to reaching a negotiated settlement. We hope that the manifest differences will be narrowed. We hope that the contacts between the two Koreas will lead to a reconciliation and a peaceful solution in accordance with the aspirations of the people of that peninsula. In our own region, South Asia, the fourth summit meeting of the South Asian Association for Regional Co-operation in Islamabad in December last year successfully fulfilled its essential mandate in enhancing and consolidating socio-economic co-operation in many new and meaningful directions.
Sadly, some problems remain intractable. In the Middle East, Israel's continued occupation of illegally acquired territories has created an explosive situation. The valiant intifadah of the Palestinian people today serves as a clarion call to mobilize world public opinion against a brutal suppression of freedom. Israel must give up all the Arab territories, including the Golan Heights, that it so wrongly holds. We reiterate our support for the early convening of an international peace conference, of which the Palestine Liberation Organization must be an equal and integral part. The problem of Palestine is at the heart of the Middle East crisis and its resolution is a sine qua non for peace in the area.
The hateful system of apartheid continues to bleed South Africa. The pain of the black majority grows more excruciating as thousands, including Nelson Mandela, continue to languish in prison. If Pretoria wishes to attempt to practice what it has now begun to preach, these thousands must be set free and apartheid must be dismantled. The path to freedom may be long, but for the South Africans the journey has begun. Bangladesh endorses the need for sustained support to the front-line States. We endorse the call for comprehensive mandatory sanctions against the racist regime.
Disarmament remains, as always, in the forefront of our agenda. The Treaty on the elimination of intermediate-range and shorter-range missiles has been a historic step forward. A vital follow-up should be the reduction of strategic nuclear weapons by at least 50 per cent and significant cut-backs in conventional forces. As for Bangladesh, a party to the Treaty on the Non-Proliferation of Nuclear Weapons, we are constitutionally committed to the goal of general and complete disarmament. We believe, while nuclear disarmament is a priority item, a restraint in conventional arms is both urgent and necessary. We must continue to work towards a comprehensive test ban treaty. The United Nations role in monitoring compliance and verification must be strengthened. Naval arms limitation must be resolutely pursued. A convention on the non-use of nuclear weapons against non-nuclear-weapon States should be concluded. Of vital importance is the need to strengthen security assurances, both positive and negative, to non-nuclear-weapon States. The establishment of nuclear-weapon-free zones across the globe should be encouraged. We must avoid the urge to make weaponry more sophisticated and thus improve its precision and accuracy and increase its propensity for use.
There is a widespread acknowledgement today of the pressing and urgent need for a convention banning chemical weapons. Important progress in the Conference on Disarmament at its summer session must be pushed to an early conclusion. The Paris Conference and the just concluded meeting in Canberra will certainly supplement pressure to that end. The decision to expand the Conference on Disarmament should be given effect. On the question of the Indian Ocean, we firmly believe that the Ad Hoc Committee should speed up preparatory work so that the Conference can be held in Colombo next year.
After years of ignoring alarm signals, concern over environment has new altered deep into our consciousness. The litany of causes and consequences has now become the jargon of everyday mass media usage. Concerns are growing on the depletion of the ozone layer, global warming, greenhouse effect, sea-level rise, acid rain, toxic waste, desertification and deforestation. Affixing blame is an inevitable fall-out. We must not, however, run the risk of being detracted from our goals to protect our planet. The point must not elude us that poverty and environmental degradation are inextricably linked. The proposed United Nations Conference on Environment and Development in 1992 should be able to draw up a blue-print for combined action, taking due note of the development aspects of the environmental problems. I wish to underscore the call of the Non-Aligned Summit based on the proposal of our President, Hussain Muhammad Ershad, in Belgrade, for an international convention on protection and conservation of global climate. We hope for follow-up action in this Assembly.
Today we are confronted with some social ills that have assumed gigantic proportions. Drugs have invaded our communities and homes, imperilling our societies, our national economies and even international peace and security. Terrorism and mindless violence strike at the very foundations of our society. We believe that only under the central management of the United Nations can we rally together for effective counteraction. This would mean an expanded role for the United Nations system, a role which has become both appropriate and relevant, and will, I am convinced, be performed with vigour and determination.
The Secretary-General has underscored the "social mission" of the United Nations. All our efforts to achieve economic growth would be meaningless if social aspects of development were ignored. High rate of population growth, low literacy, lack of primary health care and safe drinking water, malnutrition, high infant mortality rate - all seriously affect the process of development and even have wider implications for the stability of international relations. Integrally linked with these issues is the need for improvements for vulnerable components of our societies - women, children, the aged and handicapped. In recent years, the United Nations has been the catalyst for international action in this area, and it should promote a global social strategy. In this context, we look forward to the adoption of the long-awaited United Nations convention on the rights of the child by this session of the Assembly. The proposed world summit on children is another commendable initiative that should receive the whole-hearted support of us all.
In the final analysis, all our efforts are directed towards improving intrinsic human worth. The contribution of the United Nations has been to draw up the rules that constitute human rights and give them authoritative definition. The task today is to translate them into reality. The dilemma is to keep pace with rising expectations along a broad and complex range of fronts. To many Member States like us, the right to development is inalienable and deserves topmost priority. It is unacceptable to us that, when over a billion people live on the bare margins of existence, any other right can take priority over the amelioration of their condition.
We must take full advantage of the potential of multilateral co-operation in order to assure a better future. The United Nations is the most universal focal point for such co-operation. To the founding fathers of this world body, the prevention of another global conflagration was the primary objective. Today, in a changed world situation, socio-economic under development poses an even greater threat to our societies. As the Secretary-General has said in his report this year, the progress we have achieved in the global political climate can prove precarious if the economic climate remains adverse for the majority of the world's population. Environmental degradation on a global scale is another related area of great concern to all of us. The focus of the United Nations in the coming decade should therefore appropriately be directed to these areas. We believe that any issue that affects humankind as a whole should receive priority attention by the Organization. That would not only make the United Nations more relevant and dynamic; through understanding and co-operation, this complex world would be a better place in which to live.
This year marks the fifteenth anniversary of Bangladesh's admission to the United Nations. We are proud to be a part of this world forum. In reaffirming our total commitment to the purposes and principles of the Charter, we are governed by the vision it conjures of a peaceful and secure world where people can pursue without hindrance or coercion the objective of a fulfilling and acceptable quality of life, consistent with human dignity in larger freedom. In his address at its fortieth anniversary session, President Hussain Muhammad Ershad very eloquently charted the role of the United Nations as being an organization in which "the deepest aspirations of mankind can be fulfilled".
